Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a tonearm device used in a reproduction device for playing a phonograph record, the tonearm device comprising: 5an arm having a tip portion and supported to be rotatable downward to move the tip portion toward the phonograph record and be rotatable upward to move the tip portion away from the phonograph record, the tip portion being a portion to which a cartridge is attached; and a lifter mechanism that rotates the arm downward and upward, 10wherein the lifter mechanism includes: a first lifter that supports the arm from below and is raised and lowered between a first lower limit position and a first upper limit position located higher than the first lower limit position; 15a second lifter that supports the first lifter from below and is raised and lowered between a second lower limit position and a second upper limit position located higher than the second lower limit position; a first biasing member that biases the second lifter from the second lower limit position toward the second upper limit position; 20a locking lever that is displaced between a locked position in which the locking lever locks the second lifter in the second lower limit position and a released position in which the locking lever releases the lock of the second lifter from the second lower limit position; a second biasing member that biases the locking lever from the 25locked position toward the released position; a holding member that holds the locking lever in the locked 40position; and a queueing lever that pushes down the second lifter from the second upper limit position to the second lower limit position.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a tonearm device, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 2-8 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/William J Klimowicz/
Primary Examiner, Art Unit 2688